Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Allowable Subject Matter
Claims 1-4 are allowed. 							                  The following is an examiner's statement of reasons for allowance: 
 	Regarding Claim 1: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by heterojunction bipolar transistor, characterized in that the transistor selects a P-type doped single crystal Si with a crystal orientation of (110) as a substrate; a N+ doped single crystal Si layer is epitaxially formed on the single crystal Si substrate as a buried layer; an N- doped single crystal Si layer is epitaxially formed on the surface of the buried layer as a collector region; three STI structures with a thickness of 400 nm are formed in the collector region to realize the isolation between a collector and a base, and the right region of the collector region is N+ doped; the N- doped collector region is ion implanted to form the P+ doped on both sides as a non- intrinsic base region; a SiO2 layer with a thickness of 1-2 µm is deposited on the surface of the device to define the position of an active region; after a P-type SiGe layer base region, an intrinsic Si cap layer and a N+ doped polycrystalline Si layer emitter region are selective epitaxially formed in the 2 layer are photoetched, and the P+ doped non- intrinsic base region is etched; and then an embedded SiGe layer is selective epitaxially formed; a polycrystalline SiGe layer is epitaxially formed on the embedded SiGe layer, and a SiO2 layer is re-deposited on the surface of the device, and CMP is performed; a nitride layer is re-deposited on the surface of the device; the nitride layer re-deposited is photoetched, the SiO2 layer with a thickness of 1-2 µm and the SiO2 layer re-deposited are etched, and metal silicide is deposited, to form contact of an emitter, the base and the collector.
A few of the most relevant prior art references are due to Adam et al. (Pub. No.: US 2007/0238258 A1), Bassous et al. (Patent No.: US 5,340,753 A) and Sadovnikov et al. (Patent No.: US 6,699,741 B1). 
These references teach extrinsic base making electrical contact with the intrinsic base either from the top or the side. However, none of these prior art references indicated above, disclose an extrinsic base making electrical contact with the intrinsic base from the bottom. Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 1 is deemed patentable over the prior arts.

Regarding Claims 2-3: these claims are allowed because of their dependency status from claim 1.

Regarding Claim 4: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by method for preparing a 15 cm-3 and a crystal orientation of (110) as a substrate;
Step 2: epitaxially forming a N+ doped single crystal Si layer with a doping concentration of 1018 cm-3 on a P-type doped single crystal Si substrate as a buried layer,
Step 3: epitaxially forming an N- doped single crystal Si layer with a doping concentration of 1016 cm-3 on the surface of the N+ doped buried layer as a collector region;
Step 4: forming three STI structures with a thickness of 400 nm on the collector region obtained in the step 3 to realize the isolation between a collector and a base;
Step 5: using Mask1 to N+ dope a region between two STI structures on the right side obtained in Step 4 as a collector region contact;
Step 6: depositing a SiO2 layer with a thickness of 50 nm on the upper surface of the device obtained in Step 5, and using Mask2 to photoetch the SiO2 layer;
Step 7: using the SiO2 layer obtained in the step 6 as a masking layer to P+ dope the N- doped collector region, and the P+ doped region serves as a part of the non- intrinsic base region of the device;
Step 8: removing the SiO2 masking layer obtained in the step 7, and depositing an SiO2 layer with a thickness of 1-2 µm on the upper surface of the device;
Step 9: Using Mask3 to etch the SiO2 layer obtained in step 8 and define the position of an active region, and then selective epitaxially forming a P-type SiGe layer as a base region, an intrinsic Si cap layer and a N+ doped Polycrystalline Si layer as an emitter region;
Step 10: depositing a nitride layer on the upper surface of the device obtained in the step 9;
Step 11: Using Mask4 to etch the nitride layer obtained in Step 10;

Step 12: etching the SiO2 layer obtained in step 8 to obtain a through hole layer;
Step 13: etching the P+ doped region obtained in the step 7, and selective epitaxially forming an embedded SiGe layer;
Step 14: selective epitaxially forming a polycrystalline SiGe layer on the embedded SiGe layer obtained in the step 13;
Step 15: re-depositing an SiO2 layer on the through hole layer, and then performing CMP;
Step 16: depositing a nitride layer on the upper surface of the device obtained in step 15, and using Mask5 to etch the nitride layer;
Step 17: etching the SiO2 layer on the device obtained in step 15;
Step 18: depositing a silicide to form metal contact, and then forming collector contact, base contact, and emitter contact.

A few of the most relevant prior art references are due to Adam et al. (Pub. No.: US 2007/0238258 A1), Bassous et al. (Patent No.: US 5,340,753 A) and Sadovnikov et al. (Patent No.: US 6,699,741 B1). 
These references teach extrinsic base making electrical contact with the intrinsic base from the top or the side. However, none of these prior art references indicated above, disclose an extrinsic base making electrical contact with the intrinsic base from the bottom. Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 4 is deemed patentable over the prior arts.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

03/19/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812